Exhibit 10.1

[imageex101.gif]






June 3, 2015






Charlie Kawwas
c/o Avago Technologies
1320 Ridder Park Drive
San Jose, CA 95131


RE:     Terms of Continued Employment


Dear Charlie:


The purpose of this letter is to confirm the terms of your continuing employment
with Avago Technologies U.S. Inc., an indirect subsidiary of Avago Technologies
Limited.


1.
Effective as of July 1, 2015, your employment will be transferred to Avago
Technologies U.S. Inc., our U.S. subsidiary, and you will be based in San Jose,
California reporting to me. Your annual base salary is US$465,000 (paid on a
biweekly basis). All compensation will be subject to applicable taxes and
withholdings. Subject to, and with effect from, approval by the Board of
Directors of Avago Technologies Limited (the “Company”), you will be Senior Vice
President and Chief Sales Officer, as well as an executive officer, of the
Company.



2.
You will be entitled to participate in the Avago Technologies Performance Bonus
plan (APB) at an annual target variable percentage of 75% of your annual base
salary. Your participation in the APB is entirely discretionary and Avago
Technologies reserves the right to withdraw, vary or amend the plan at any time.
Participation in the plan in one year does not guarantee you the right to
participate in the plan in future years. A copy of the plan document is
available on the Avago HR intranet portal. The bonus amount stated above is a
target amount and therefore is not guaranteed. The actual annual payout under
the APB will be based on the attainment of targets which have been set at both
the Corporate and Divisional/Functional levels.



3.
In consideration of the relocation of you and your family to the United States,
we will provide you with a one-time lump sum payment of US$300,000, less
applicable taxes and withholdings. The relocation must be completed on or prior
to September 1, 2015 in order for you to be eligible for the relocation payment,
which shall be paid to you within thirty (30) days following its completion. You
acknowledge and agree that this relocation payment is taxable to you and shall
not be grossed up by the Company. You further acknowledge and agree that the
payment provided to you pursuant to this Section 3 shall not be earned prior to
the first anniversary of the [relocation date] and will only be earned on the
first anniversary of the [relocation date] if you remain continuously employed
with the Company through the first anniversary of the [relocation date]. In the
event you terminate employment with the Company for any reason prior to the
first anniversary of the [relocation date], you hereby agree to repay to the
Company the payment made to you by the Company pursuant to this Section 3
reduced as to 1/12th of


--------------------------------------------------------------------------------

Charlie Kawwas    June 3, 2015    Page 1
SV\1520400.1

--------------------------------------------------------------------------------



the payment for each full month of continued employment with the Company
following your [relocation date].
4.
Avago will pay for preparation of your 2015 US tax returns and perform or cause
to be performed a tax differential analysis for 2015 related to your employment
in Canada and the United States for portions of the 2015 tax year. While you
will be responsible for payment of U.S. Federal and state income taxes, you will
also be subject to Canadian income taxes. We agree to make a one-time tax
differential payment to you equal to the excess between (i) your Canadian and
U.S. Federal and state income tax liability during the applicable period of
2015; and (ii) your Canadian income tax liability assuming you were subject only
to Canadian income taxes during the applicable period of 2015. You acknowlege
and agree that this tax differential payment is taxable to you and shall not be
grossed up by the Company.



The procedures and calculations required for such tax differential analysis and
the calculation of any tax liability shall be performed consistent with
customary and reasonable practices by a third party accounting firm selected by
Avago Technologies. If your employment terminates for any reason during 2015,
the tax differential payment will only be with respect to the period prior to
the date of your termination.


5.
Effective as of July 1, 2015, you will be eligible to participate in Avago
Technologies’ U.S. benefit plans and perquisites on at least the same level as
the company’s other senior executive officers, in accordance with our policies.
Please note that Avago Technologies reserves the right to terminate, modify, or
add to their benefits and benefit plans at any time (subject in each case to the
terms of such plans). We will also be providing you with severance benefits
under the Avago Technologies Limited Severance Benefit Agreement, a copy of
which is enclosed.



6.
Your continued employment with Avago Technologies will be consistent with the
terms and conditions set forth in this letter of continuing employment and in
accordance with Avago Technologies’ standard employment policies and practices.
Adherence to general standards of business conduct, as well as all other
applicable Avago Technologies policies and procedures, including subsequent
changes, is required of all employees.



7.
This letter of continuing employment and the benefits and agreements specified
herein is our binding agreement with respect to your employment and its terms
merging and superseding in their entirety all other or prior offers, agreements
and communications, whether written or oral, by you and Avago Technologies
relating to the terms and conditions of your employment, except as set forth
above. In addition, the invention assignment and confidentiality agreement
between you and Avago Technologies will remain in effect.



If the terms and conditions of your continued employment with Avago Technologies
as outlined above are acceptable, please so indicate by signing and dating this
offer letter and the Avago Technologies Limited Severance Benefit Agreement and
returning both documents at your earliest convenience.


Avago Technologies is committed to providing reasonable accommodations to
employees with disabilities. If you need any accommodations, please let us know.


While we look forward to a long and profitable relationship, you will be an
at-will employee, which means the employment relationship may be terminated by
you or us, with or without cause or prior notice. It also means that your job
duties, title, responsibility, reporting level, work schedule, compensation and
benefits, as well as personnel policies and procedures, may be changed at any
time at the sole discretion of Avago Technologies, but subject to your right to
receive benefits on the terms and conditions set forth in applicable Avago
Technologies agreements, plans and policies (if applicable). Any statements or
representations to the contrary should be regarded by you as ineffective. Any
modification or change in your at-will employment


--------------------------------------------------------------------------------

Charlie Kawwas    June 3, 2015    Page 2
SV\1520400.1

--------------------------------------------------------------------------------



status may only occur by way of a written agreement signed by you and Avago
Technologies’ Chief Executive Officer.


By signing below, you represent that you are not relying on any promise,
representation or inducement other than those contained herein and that the
terms and conditions contained in this letter supersede any other
representations made to you, whether verbal or written.


Charlie, we are all pleased that you are committing to continue your employment
with Avago Technologies. Your talent and enthusiasm is important to our
continuing success.


Sincerely,


/s/ Hock E. Tan


Hock E. Tan
President and CEO


Enclosures:
Avago Technologies Limited Severance Benefit Agreement




*    *    *


ACCEPTANCE OF OFFER


I have read and understand this letter and agree to the terms and conditions as
set forth above and further acknowledge that, except as set forth in this
letter, no other promise, representation or inducement was made to me as part of
my offer of continued employment with Avago Technologies U.S. Inc., an indirect
subsidiary of Avago Technologies Limited.




/s/ Charlie Kawwas
06/09/2015
Signature: Charlie Kawwas
Date Signed





Please sign and return the following documents as soon as possible:

Offer Letter (3 pages)
Avago Technologies Limited Severance Benefit Agreement






--------------------------------------------------------------------------------

Charlie Kawwas    June 3, 2015    Page 3
SV\1520400.1